Citation Nr: 0604965	
Decision Date: 02/22/06    Archive Date: 03/01/06

DOCKET NO.  03-04 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased rating for chondromalacia 
right knee disability, currently rated 30 percent disabling.

2.  Entitlement to an assignment of a higher rating for 
residuals, fracture left ramus disability, currently rated 10 
percent disabling.

3.  Entitlement to a compensable rating for peripheral 
vascular insufficiency lower extremities, for the period 
prior to April 29, 2005.

4.  Entitlement to an assignment of a higher rating for 
peripheral vascular insufficiency, right lower extremity, 
currently rated 20 percent disabling.

5.  Entitlement to an assignment of a higher rating for 
peripheral vascular insufficiency, left lower extremity, 
currently rated 20 percent disabling.

6.  Entitlement to service connection for lumbar disc 
degeneration disability.

7.  Entitlement to service connection for hepatitis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran reportedly served on active duty from October 
1965 to March 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in July 2002, a statement of the case 
was issued in November 2002, and a substantive appeal was 
received in January 2003.

In the February 2002 rating decision, the RO granted 
entitlement to service connection for surgical scar abdomen, 
and granted a noncompensable disability rating, effective 
June 11, 2001.  The veteran perfected an appeal as to the 
disability rating assigned.  In a December 2003 rating 
decision, the RO granted a 10 percent disability rating for 
surgical scar abdomen, effective June 11, 2001.  The RO 
determined that the maximum disability rating had been 
assigned under the rating criteria, thus constituting a full 
award of the benefit sought on appeal.  See Grantham v. 
Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  The Board 
notes that although the maximum schedular rating was assigned 
under 38 C.F.R. § 4.118, Diagnostic Code 7805, the matter 
remained in appellate status for consideration of a higher 
rating under other diagnostic codes for the skin.  See 
38 C.F.R. § 4.118 (2002, 2005).  However, in February 2004 
correspondence from the veteran, he stated that he accepted 
the grant of the 10 percent disability rating for surgical 
scar abdomen, thus effectively withdrawing his appeal of this 
issue.  Thus, this issue is no longer in appellate status.  

The issues of entitlement to service connection for lumbar 
disc degeneration and hepatitis are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran if further action is required on his 
part.



FINDINGS OF FACT

1.  The veteran's right knee disability is manifested by 
severe instability, with x-ray evidence of arthritis and pain 
on motion which results in additional functional loss. 

2.  The veteran's service-connected residuals fracture left 
ramus, is manifested by objective findings of limitation of 
flexion to 80 degrees, and limitation of abduction to 25 
degrees, with subjective complaints of pain on motion which 
results n additional functional loss.

3.  Prior to April 29, 2005, the veteran's service-connected 
peripheral vascular insufficiency, lower extremities, is 
manifested by no objective findings of claudication, or 
diminished peripheral pulses.

4.  From April 29, 2005, the veteran's service-connected 
peripheral vascular insufficiency, right and left lower 
extremities, are manifested by subjective complaints of 
claudication walking more than 50 yards, objective findings 
of diminished peripheral pulses, with no objective findings 
of trophic changes or ankle/brachial index of 0.7 or less.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating in 
excess of 30 percent for instability associated with the 
service-connected chondromalacia right knee disability have 
not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 
5257 (2005).

2.  The criteria for entitlement to a separate disability 
rating of 10 percent (but no higher) for degenerative 
arthritis of the right knee have been met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.59, 4.71a, Diagnostic Code 5003 (2005).

3.  The criteria for entitlement to a disability rating in 
excess of 10 percent for service-connected residuals fracture 
left ramus have not been met.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.59, 
4.71a, Diagnostic Code 5252 (2005).

4.  The criteria for entitlement to a compensable disability 
rating for service-connected peripheral vascular 
insufficiency, lower extremities, prior to April 29, 2005, 
have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 
7114 (2005).

5.  The criteria for entitlement to a disability rating in 
excess of 20 percent for peripheral vascular insufficiency, 
right lower extremity, from April 29, 2005, have not been 
met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7114 (2005).

6.  The criteria for entitlement to a disability rating in 
excess of 20 percent for peripheral vascular insufficiency, 
left  lower extremity, from April 29, 2005, have not been 
met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7114 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the veteran in a VCAA letter issued in December 
2001.  The letter predated the February 2002 rating decision.  
See id.  Subsequently, the veteran was issued another VCAA 
letter in December 2004.  The VCAA letters notified the 
veteran of what information and evidence is needed to 
substantiate his claims, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claims.  Id.; but see VA O.G.C. Prec. Op. No. 
1-2004 (Feb. 24, 2004).  The December 2001 and December 2004 
letters have clearly advised the veteran of the evidence 
necessary to substantiate his claims. 

With regard to the issues addressed on the merits in the 
following decision, the Board also finds that VA has complied 
with all assistance provisions of VCAA.  The evidence of 
record contains the veteran's service medical records and 
post-service private medical records.  There is no indication 
of relevant, outstanding records which would support the 
veteran's claims.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  Additionally, the evidence of 
record contains multiple VA examinations.  The examination 
reports obtained are thorough and contain sufficient 
information to decide the issues on appeal.  See Massey v. 
Brown, 7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues on appeal.

Increased rating claims

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, in 
this case the right knee disability and peripheral vascular 
insufficiency lower extremities, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  With regard to the issues of entitlement to 
increased ratings for fracture left ramus, and peripheral 
vascular insufficiency right and left lower extremities, as 
the appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

Chondromalacia right knee

The veteran is currently in receipt of a 30 percent 
disability rating for severe recurrent subluxation or lateral 
instability of the knee, which is the maximum scheduler 
rating assignable under 38 C.F.R. § 4.71a, Diagnostic Code 
5257.  See Grantham, 114 F. 3d at 1158.  Thus the Board will 
consider whether the veteran is entitled to an increased 
disability rating under the other rating criteria for the 
knee.

Pursuant to Diagnostic Code 5003, arthritis established by x-
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code(s) for the 
specific joint or joints involved.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, x-ray evidence of involvement of 2 or more major 
joints or two or more minor joint groups, with occasional 
incapacitating exacerbations warrants a 20 percent 
evaluation.  X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joints warrants a 10 percent 
evaluation.  See 38 C.F.R. § 4,71a, Diagnostic Code 5003.  

Initially, the Board has given consideration to the 
possibility of assigning a separate evaluation for the 
veteran's right knee disability under Diagnostic Codes 5003 
and 5257, which is allowed so long as the evaluation of knee 
dysfunction under both codes does not amount to prohibited 
pyramiding under 38 C.F.R.§ 4.14.  See VA O.G.C. Prec. Op. 
No. 23-97 (July 1, 1997), 62 Fed. Reg. 63,604 (1997) (a 
veteran who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257, 
provided that any separate rating must be based upon 
additional disability); VA O.G.C. Prec. Op. No. 9-98 (Aug. 
14, 1998), 63 Fed. Reg. 56,704 (1998) (if a veteran has a 
disability rating under Diagnostic Code 5257 for instability 
of the knee, and there is also X-ray evidence of arthritis, a 
separate rating for arthritis could also be based on painful 
motion under 38 C.F.R. § 4.59).  See also Esteban, 6 Vet. 
App. at 261 (1994) (separate disabilities arising from a 
single disease entity are to be rated separately); but see 38 
C.F.R. § 4.14 (the evaluation of the same disability under 
various diagnoses is to be avoided).  On examination in April 
2005, range of motion of the right knee was flexion of 125 
degrees with pain from 120 to 125 degrees, and extension of 0 
degrees with no pain.  The examiner noted that after 
repetitive use, the range of motion of the right knee was 
additionally limited by pain but not by fatigue, weakness, 
lack of endurance, or incoordination.  On x-ray examination, 
degenerative arthritic changes were detected.  The examiner 
diagnosed right knee limitation of motion secondary to 
arthritis, with x-ray findings of arthritis.  An April 2005 
addendum opinion clarified that the veteran's right knee 
condition has progressed to degenerative arthritis of the 
knee, and there is limitation of motion to pain on repetitive 
use with degenerative changes on x-ray examination.  Thus, in 
light of the x-ray findings of arthritis, and pain with 
limitation of motion, the Board finds that a separate 10 
percent disability evaluation is in order under Diagnostic 
Code 5003.  

The Board, has also considered whether the veteran is 
entitled to a higher rating under the diagnostic criteria for 
rating limitation of motion.  Diagnostic Codes 5260 and 5261 
provide for rating based on limitation of motion. 

The maximum schedular rating under 38 C.F.R. § Diagnostic 
Code 5260 is 30 percent.  With regard to limitation of 
extension of the knee, extension limited to 30 degrees 
warrants a 40 percent disability rating, and extension 
limited to 45 degrees warrants a 50 percent disability 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

On VA examination in January 2002, range of motion of the 
right knee was normal, 0 to 140 degrees.  As noted, on 
examination in April 2005, flexion of the right knee was to 
125 degrees with pain from 120 to 125 degrees, and extension 
was 0 degrees with no pain.  As noted, the highest assignable 
rating under Diagnostic Code 5260 is 30 percent, and in any 
event there is no objective medical evidence that there is 
resulting limitation of flexion to 15 degrees.  Looking to 
the possibility of a higher rating under diagnostic criteria 
for limitation of extension, even when additional functional 
loss due to pain, weakness, fatigue, and incoordination is 
considered, the clear preponderance of the evidence is 
against a finding that there is limitation of extension to 30 
degrees or more, so as to warrant a rating in excess of 30 
percent under Diagnostic Code 5261.  

According to a recent General Counsel opinion, separate 
ratings may be granted based on limitation of flexion (DC 
5260) and limitation of extension (DC 5261) of the same knee 
joint.  VAOPGCPREC 09-04, 69 Fed. Reg. 59990 (2004).  
However, in the present case there is no evidence that a 
compensable rating is warranted under the criteria of Codes 
5260 and 5261 for the knee.  There are no findings that pain 
limits extension, and flexion is not limited to 45 degrees by 
pain to warrant a separate 10 percent rating under Diagnostic 
Code 5260 for the knee.  

The Board finds that a rating in excess of 30 percent is not 
warranted under any alternative provision.  Diagnostic Code 
5256 provides for a rating in excess of 30 percent, however, 
application of this code is inappropriate as there is no 
diagnosis of ankylosis of the right knee.  On examination in 
April 2005, the examiner specifically found no ankylosis of 
the knee.  Furthermore, the veteran may not be rated by 
analogy to this code as he does not suffer functional 
immobility of the knee.  Likewise, Diagnostic Codes 5258 and 
5259 do not provide for a disability rating in excess of 30 
percent.  Additionally, there are no objective findings of 
impairment of the tibia and fibula, thus there is no basis 
for a 40 percent disability rating under Diagnostic 5262, 
and, genu recurvatum, as rated pursuant to Diagnostic Code 
5263, is inapplicable as it has not been diagnosed.  

The Board has considered 38 C.F.R. §§ 4.40 and 4.45, 
addressing the impact of functional loss, weakened movement, 
excess fatigability, incoordination, and pain.  DeLuca, 8 
Vet. App. at 206-07.  These factors have been taken into 
consideration in awarding a disability evaluation of 30 
percent under Diagnostic Code 5257, and a separate 10 percent 
disability rating under Diagnostic Code 5003.  An additional 
"symbolic" range of motion loss for pain, excess 
fatigability, decreased functional ability, etc. is not 
warranted.

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's service-connected knee disability has resulted in 
marked interference with earning capacity or employment 
beyond that interference contemplated by the assigned 
evaluation, or has necessitated frequent periods of 
hospitalization.  In fact, it appears that post-service the 
veteran has never been hospitalized for treatment of his 
service- connected knee disability.  Accordingly, the Board 
finds that the impairment resulting from the veteran's knee 
disability is appropriately compensated by the currently 
assigned schedular ratings and 38 C.F.R. § 3.321 is 
inapplicable.

In summary, for the reasons and bases expressed above, the 
Board has concluded that a separate 10 percent disability 
rating is warranted under Diagnostic Code 5003, however, a 
disability rating in excess of 30 percent is not warranted 
under Diagnostic Code 5257 or any other diagnostic criteria.  

Fracture, left ramus

Service medical records reflect that in March 1968, the 
veteran had a motor vehicle accident, in which he lost 
control of his vehicle, and it overturned pinning him 
underneath.  As a result, he sustained a fractured pelvis and 
was hospitalized.  The diagnosis rendered was fracture, 
bilateral pubic rami, with separation and diastasis of 
symphysis pubis, no artery or nerve involvement. 

On examination in January 2002, left hip flexion was 80 
degrees, beyond which there was pain and he could not bend 
anymore, and abduction was 25 degrees, passively possibly up 
to 30 degrees with a lot of pain.  Adduction was 30 degrees, 
and extension was 25 degrees without pain and 30 degrees with 
pain.  Internal rotation was 30 degrees, and external 
rotation 30 degrees and beyond there was a lot of pain on the 
left hip.  Along the pelvis there was no tender spot noticed 
except at the hip level on the left side.  The rest of the 
hip appeared to be normal.  On x-ray examination of both 
hips, he had an old, healed pubic symphysis fracture on the 
right side, as well as an old healed right ischial fracture.  
The hip joints were unremarkable, as were the SI joints.  

On examination in April 2005, the veteran claimed that his 
left hip condition had existed since 1967 due to motor 
vehicle accident that occurred during service.  He claimed 
pain and restricted movement of the left hip joint.  He 
reported that symptoms occur daily.  He is unable to sit for 
long periods of time.  He treats with over-the-counter 
medication.  He has no prosthetic implants.  He claimed an 
inability to do certain tasks, but denied any lost time from 
work.  On examination of the hips, there was joint 
involvement of the hip.  Both hips appeared to be within 
normal appearance.  There was no ankylosis.  Range of motion 
of the left hip was flexion of 105 degrees with pain from 100 
to 105 degrees; extension of 15 degrees with pain from 10 to 
15 degrees; adduction of 20 degrees with pain from 15 to 20 
degrees; abduction of 30 degrees with pain from 25 to 30 
degrees; external rotation of 50 degrees with pain from 40 to 
50 degrees; and, internal rotation of 30 degrees with pain 
from 25 to 30 degrees.  Range of motion was additionally 
limited by pain, but not by fatigue, weakness, lack of 
endurance, or incoordination.  On x-ray examination of the 
left hip, there was no radiographic abnormality.  An x-ray 
examination of the pelvis was within normal limits.  The 
examiner could not make a diagnosis with regard to the 
claimed fractured ramus.  The x-rays of the pelvis were 
normal.  The veteran reported that he had a fracture of the 
pelvis but this was not shown objectively.  An April 2005 
addendum opinion provides clarification that there is no 
change in the established diagnosis of fractured ramus, but 
current x-ray examination did not disclose evidence of prior 
fracture.

According to VA standards, full hip range of motion is 
defined as 0 to 125 degrees hip flexion and 0 to 45 degrees 
hip abduction.  38 C.F.R. § 4.71, Plate II.

Under Diagnostic Code 5251, limitation of extension of the 
thigh to 5 degrees warrants a 10 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5251.  Under Diagnostic Code 
5252, limitation of flexion of the thigh to 45 degrees 
warrants a 10 percent evaluation; limitation to 30 degrees 
warrants a 20 percent evaluation; limitation to 20 degrees 
warrants a 30 percent evaluation; and limitation to 10 
degrees warrants a 40 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5252.  Under Diagnostic Code 5253, limitation 
of rotation of the thigh, cannot toe-out more than 15 degrees 
or limitation of adduction, cannot cross legs warrants a 10 
percent evaluation.  Limitation of abduction of, motion lost 
beyond 10 degrees warrants a 20 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5253.  

Under Diagnostic Code 5255, malunion of the femur with slight 
knee or hip disability warrants a 10 percent evaluation.  
Malunion of the femur with moderate knee or hip disability 
warrants a 20 percent evaluation.  Malunion of the femur with 
marked knee or hip disability warrants a 30 percent 
evaluation.  Fracture of surgical neck of the femur, with 
false joint or fracture of the shaft or anatomical neck of 
the femur with nonunion, without loose motion, weight bearing 
preserved with aid of brace warrants a 60 percent evaluation.  
Fracture of the shaft or anatomical neck of the femur with 
nonunion, with loose motion, (spiral or oblique fracture) 
warrants an 80 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5255.

The RO has assigned a 10 percent disability rating for the 
left hip under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5252, limitation of flexion of the thigh.  
The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of a rating in excess of 10 percent for a left hip 
disorder.  

The foregoing evidence of reported ranges of motion, compared 
to the limitation-of-motion codes, indicate that the 
veteran's left hip disorder is noncompensably disabling under 
those codes.  For example, on examination in January 2002, 
left hip flexion was to 80 degrees, abduction was to 25 
degrees, and extension was 25 degrees.  On examination in 
April 2005, flexion was to 105 degrees, abduction was to 30 
degrees, and extension was 15 degrees.  These findings do not 
warrant a compensable rating under the criteria based on 
limitation of extension and flexion.  38 C.F.R. § 4.71, Plate 
II, Diagnostic Codes 5251, 5252.  Though a compensable rating 
is not warranted under the rating criteria, it appears that 
the RO has nevertheless assigned a 10 percent rating in 
recognition of pain.  

The Board notes that subjective complaints related to the 
left hip included experiencing symptomatology on a daily 
basis, and an inability to sit for long periods of time.  As 
noted, although the veteran complained of pain associated 
with the disabilities at issue, "[a] finding of functional 
loss due to pain must be 'supported by adequate pathology and 
evidenced by the visible behavior of the claimant.'"  
38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).  The January 2002 objective findings reflect flexion 
to 80 degrees, but pain beyond and an inability to flex 
beyond 80 degrees.  Abduction was 25 degrees, and possibly to 
30 degrees but with a lot of pain.  Objective findings in 
April 2005 reflect pain on flexion from 100 to 105 degrees, 
and pain on abduction from 25 to 30 degrees.  The examiner 
opined that range of motion was limited by pain.  Thus, the 
Board finds that the present 10 percent rating takes into 
consideration the veteran's complaints of left hip pain; 
however, the objective medical evidence does not support 
findings of pain on motion of the left hip to such degree as 
to satisfy the requirements for a higher evaluation.  Thus, 
the Board finds that 38 C.F.R. § 4.40, 4.45 and 4.59 do not 
provide a basis for a higher rating.  See DeLuca, 8 Vet. App. 
at 204-07.

The Board has determined that based on the veteran's 
symptomatology, there is no other diagnostic code which could 
provide a higher rating for the veteran's left hip 
disability.  See Schafrath, 1 Vet. App. at 592-593.  There is 
no indication that the veteran is unable to cross his legs as 
contemplated by a 20 percent rating under Diagnostic Code 
5253.  Diagnostic Code 5250 relates to ankylosis of the hip 
and Diagnostic Code 5254 requires a flail joint of the hip.  
There is no medical evidence of ankylosis or flail joint of 
either hip and, therefore, any application of these codes 
would be inappropriate.

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's left hip disability has resulted in marked 
interference with earning capacity or employment beyond that 
interference contemplated by the assigned evaluation, or has 
necessitated frequent periods of hospitalization.  There is 
no indication that post-service he has been hospitalized for 
his left hip disability, and he specifically denied any lost 
time from work at the April 2005 VA examination.  
Accordingly, the Board finds that the impairment resulting 
from the veteran's left hip disability is appropriately 
compensated by the currently assigned 10 percent disability 
rating.

Peripheral vascular insufficiency, lower extremities

Service connection is in effect for peripheral vascular 
insufficiency, lower extremities, rated noncompensably 
disabling under 38 C.F.R. § 4.104, Diagnostic Code 7116, 
effective April 18, 1973.  Effective January 12, 1998, VA 
amended its regulations for rating cardiovascular system 
disabilities.  See Fed. Reg. 62507 (Dec. 11, 1997) (codified 
at 38 C.F.R. § 4.104).  Diagnostic Code 7116 was removed from 
the revised rating criteria.  See 38 C.F.R. § 4.104 (1997, 
2005).  In June 2001, the veteran filed a claim for an 
increased disability rating.  Therefore, only the revised 
regulations apply to the veteran's claim.  A February 2002 
rating decision denied entitlement to a compensable 
disability rating.  In a June 2005 rating decision, the RO 
granted service connection for peripheral vascular 
insufficiency, right lower extremity, assigning a 20 percent 
evaluation, effective April 29, 2005, and granted service 
connection for peripheral vascular insufficiency, left lower 
extremity, assigning a 20 percent evaluation, effective April 
29, 2005, both under 38 C.F.R. § 4.104, Diagnostic Code 7114.  
Thus, the issues on appeal are entitlement to a compensable 
rating for peripheral vascular insufficiency, lower 
extremities, for the period prior to April 28, 2005, and 
entitlement to assignment of higher disability ratings for 
peripheral vascular insufficiency, of the right and lower 
extremities, from April 29, 2005.

The veteran's peripheral vascular insufficiency, lower 
extremities, has been rated as analogous to arteriosclerosis 
obliterans under Diagnostic Code 7114, which provides a 20 
percent rating where there is claudication on walking more 
than 100 yards, and diminished peripheral pulses or 
ankle/brachial index of 0.9 or less.  The code also provides 
a 40 percent rating where there is claudication on walking 
between 25 and 100 yards on a level grade at 2 miles per 
hour, and; trophic changes (thin skin, absence of hair, 
dystrophic nails) or ankle/brachial index of 0.7 or less.  
Note (1):  The ankle/brachial index is the ratio of the 
systolic blood pressure at the ankle (determined by Doppler 
study) divided by the simultaneous brachial artery systolic 
blood pressure. The normal index is 1.0 or greater.  Note 
(2):  This evaluation is for involvement of a single 
extremity.  If more than one extremity is affected, evaluate 
each extremity separately and combine (under § 4.25), using 
the bilateral factor (§ 4.26).

On examination in January 2002, the examiner observed that 
the veteran's legs were not distended.  There were no 
varicose veins.  The pedal pulses were fairly well felt.  
There were no bruits over the femoral arteries or popliteal 
arteries, posterior tibial, and dorsalis pedis pulses were 
felt.  The color of the feet appeared to be normal 
bilaterally.  Pedal pulses in both the right and left lower 
extremities were normal.  The color of both feet were normal.  
Both sets of toenails appeared to be normal.  Distal parts of 
both feet showed some coolness.  There was no tenderness of 
either calf.  Sensory precision was normal for light touch 
and pinprick over the right and left lower extremities 
entirely, including the foot.  He could raise himself on toes 
and heels but had difficulty squatting.  The examiner opined 
that the peripheral vascular insufficiency appeared to be in 
the microcirculation.

On VA examination in June 2003, the examiner noted that the 
veteran was claiming venous insufficiency, but there was no 
evidence of it on examination.  Both feet were warm, and 
there was no edema or swelling.  There was no pain associated 
with veins, and the examiner observed only tiny varicosities 
about the size of pencil lead around both ankles but nowhere 
else on his legs.  The veteran had mentioned pain from the 
veins, but there was no evidence of it on examination.  The 
examiner opined that the pain was from the bones of his 
ankles rather than from the minimal varicosities.  There was 
no sign of venous insufficiency.  The peripheral pulses were 
2 plus bilaterally in the femoral, popliteal, dorsalis pedis, 
and anterior tibial areas.  He had normal power of the lower 
extremities, a 4 on a 5 point scale.  Sensory function was 
normal in both lower extremities.  Reflexes of the knees and 
ankles were absent bilaterally.  The examiner diagnosed tiny 
superficial varicosities of both ankles.  There was no 
evidence of venous insufficiency.

For the period June 11, 2001, to April 28, 2005, objective 
medical findings do not reflect claudication of walking or 
diminished peripheral pulses.  Additionally, there were no 
findings of trophic changes.  In fact, on examination in June 
2003, there were no findings of venous insufficiency.  There 
is no other diagnostic code which could provide a compensable 
disability rating, based on the objective findings in the 
January 2002 and June 2003 VA examinations.  See 38 C.F.R. 
§ 4.104.  Thus, the Board finds that the a compensable rating 
is not warranted for the veteran's peripheral vascular 
insufficiency lower extremities for the period June 11, 2001, 
to April 28, 2005.

The veteran underwent another VA examination in April 2005.  
The veteran claimed pain in his legs, worse after prolonged 
standing or walking.  He claimed dark pigmentation of the 
skin around his ankles, and cramps.  He reported treating 
with exercise and over-the-counter medication.  He reported 
no functional impairment and denied any lost time from work, 
due to vascular insufficiency.  On physical examination, he 
had very slight varicose veins, which were difficult to 
detect.  There was no ulceration, no scar formation, and no 
edema.  There was slight stasis pigmentation around the 
ankles and no eczema on the right or left.  Peripheral pulses 
for the right were :  femoral pulse 2 plus, popliteal 1 plus, 
dorsalis pedis 0, anterior tibial 0.  Peripheral pulses for 
the left were:  femoral pulse 2 plus, popliteal 1 plus, 
dorsalis pedis 1 plus, anterior tibial 0.  There was no 
change in the diagnosis of peripheral vascular insufficiency 
of the lower extremities.  The examiner prepared an addendum 
opinion in April 2005.  The examiner noted additional history 
for peripheral vascular disease including the veteran's 
report of leg pain at walking distances beyond 50 yards.  He 
reported calf pain with prolonged sitting.  He takes 
Ibuprofen for the leg pain.  On physical examination, there 
was no persistent coldness, ischemic leg pain at rest, 
gangrene, deep ischemic ulcer, or atrophic skin changes.  
There was no evidence of arterial disease of the lower 
extremities.  Diagnostic testing revealed ankle brachial 
index (ankle-to-arm systolic blood pressure ratio) of 1.16 on 
the right, and 1.15 on the left.

For the period April 29, 2005, to the present, the objective 
medical findings support a 20 percent disability rating for 
each lower extremity, however, a rating in excess of 20 
percent is not warranted.  Specifically, the evidence 
reflects subjective complaints of leg pain when walking 
beyond 50 yards, however, the objective medical evidence does 
not reflect trophic changes or an ankle/brachial index of 0.7 
or less for the left or right lower extremities.  There is no 
other diagnostic code which could provide for a rating in 
excess of 20 percent for the right and left lower 
extremities.  See 38 C.F.R. § 4.104.

The assignment of an extra-schedular rating was considered in 
this case for both periods under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's peripheral vascular insufficiency disability, right 
and left lower extremities, has resulted in marked 
interference with earning capacity or employment beyond that 
interference contemplated by the assigned evaluation, or has 
necessitated frequent periods of hospitalization.  There is 
no indication that he has been hospitalized for his 
peripheral vascular insufficiency, and he specifically denied 
any lost time from work at the April 2005 VA examination.  

Thus, the Board concludes that the impairment resulting from 
the veteran's peripheral vascular insufficiency of the lower 
extremities is noncompensably disabling from June 11, 2001, 
to April 28, 2005, and the right and left lower extremities, 
are appropriately compensated by the currently assigned 
separate 20 percent disability ratings, for the period April 
29, 2005, to the present.


ORDER

Entitlement to a separate 10 percent disability rating for 
degenerative arthritis of the right knee is warranted.  To 
this extent, the appeal is granted.

Entitlement to a disability rating in excess of 30 percent 
for service-connected chondromalacia right knee, is not 
warranted.  Entitlement to a disability rating in excess of 
10 percent for residuals, fracture left ramus, is not 
warranted.  Entitlement to a compensable disability rating 
for service-connected peripheral vascular insufficiency, 
lower extremities, prior to April 29, 2005, is not warranted.  
Entitlement to a disability rating in excess of 20 percent 
for peripheral vascular insufficiency, right lower extremity, 
from April 29, 2005, is not warranted.  Entitlement to a 
disability rating in excess of 20 percent for peripheral 
vascular insufficiency, left lower extremity, from April 29, 
2005, is not warranted.  To this extent, the appeal is 
denied.  


REMAND

In light of the VCAA, the Board has determined that further 
evidentiary development is necessary with regard to the 
issues of entitlement to service connection for lumbar disc 
degeneration and hepatitis.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126; see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).

Lumbar disc degeneration

In February 2004 correspondence from the veteran, he 
indicated that in the late 1970s, he sought treatment at the 
VA Medical Center in Fresno, California, complaining of low 
back pain.  These treatment records have not been associated 
with the claims folder.  Thus, the RO must obtain treatment 
records from the Fresno VAMC, for the period January 1, 1970, 
to December 31, 1979.  See 38 C.F.R. § 3.159(c)(2).

Upon review of the veteran's service medical records, 
although the records do not reflect that the veteran 
sustained a back injury in the March 1968 motor vehicle 
accident, a clinical record dated in July 1968 reflects 
complaints of back and leg pain.  A June 2003 VA examination 
reflects a diagnosis of degenerative disc disease of the 
entire lumbar spine, however, there is no opinion regarding 
etiology.  Thus, the Board has determined that the veteran 
should be afforded a VA examination to determine the etiology 
of his lumbar disc degeneration.

Hepatitis

With regard to the claim of service connection for hepatitis, 
the veteran has claimed that he had hepatitis in service, and 
also had a blood transfusion.  

In support of his claim, he submitted August 2001 
correspondence from Puget Sound Blood Center.  The 
correspondence states that the veteran's last blood donation 
was in August 2001, and was tested and found to have an 
elevated alanine aminotransferase (ALT) of 129 I.U./L.  It 
was explained that ALT is a protein, made in the liver, that 
can be elevated in healthy people.  It can also be elevated 
if the liver is inflamed, as might happen with hepatitis.  
The veteran's blood was tested and was negative for hepatitis 
C.  He was informed that some of the blood clotting factors 
made from his plasma still require ALT testing, thus, the 
blood center was unable to use his donation.  

In January 2002, the veteran underwent a VA examination.  He 
claimed that he underwent a blood transfusion during service, 
related to surgery performed after the March 1968 motor 
vehicle accident.  He brought a piece of paper to the 
examination which stated that he possibly had hepatitis C, 
and he also stated that a doctor had told him that he had 
possibly had hepatitis C.  He reported no specific treatment.  
On laboratory testing, his serum glutamic pyruvic 
transaminase (SGPT) and SGGT levels were elevated indicating 
activity of hepatitis.

On examination in June 2003, the veteran reported that he 
developed viral hepatitis while in service in 1967.  He had 
elevated ALT levels for quite some time.  The examiner noted 
that the lab results taken at the examination showed 
elevation of both the ALT and AST.  A liver function test 
showed elevated SGOT of 67 and elevated SGPT of 97.  On 
testing, hepatitis B surface antigen (HBs-Ag) was negative.  
Repeat HBs-Ag antibody was positive.  Other hepatitis tests 
were all normal.  The examiner diagnosed viral hepatitis, 
with elevated AST and ALT.

Although the veteran was afforded two VA examinations, there 
is no indication that either examiner reviewed the veteran's 
service medical records, nor did the examiners provide an 
opinion regarding etiology.  Thus, the veteran should be 
scheduled for a VA examination to determine whether he had 
hepatitis A, B, or C in service, to clarify whether he 
currently has hepatitis A, B, or C, and the etiology of any 
such disorder, to include the likely date of onset.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should obtain treatment 
records from the VAMC in Fresno, for the 
period January 1, 1970, to December 31, 
1979.  If such efforts prove 
unsuccessful, documentation to that 
effect should be added to the claims 
file.

2.  The veteran should be scheduled for a 
VA examination to determine the etiology 
of the claimed lumbar disc degeneration.  
The claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  Any 
medically indicated special tests, such 
as x-rays, should be accomplished.  All 
clinical and special test findings should 
be clearly reported.  Based upon the 
examination results and review of the 
claims file, the examiner should provide 
an opinion as to whether it is at least 
as likely as not (a 50 percent or higher 
degree of probability) that the lumbar 
disc degeneration disability is related 
to the veteran's military service, or any 
incident therein, to include the March 
1968 motor vehicle accident.  All 
opinions and conclusions expressed must 
be supported by a complete rationale in a 
report.  If an opinion cannot be 
expressed without resort to speculation, 
the examiner should so indicate.

3.  The veteran should be scheduled for 
a VA medical examination for the 
purpose of determining the etiology and 
likely date of onset of his claimed 
hepatitis.  The claims file must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  All clinical and special 
test findings should be clearly 
reported.  The examiner should review 
the entire claims file and determine  
whether the veteran had hepatitis A, B, 
or C in service, and clarify whether 
the veteran currently has hepatitis A, 
B, or C, and provide an opinion as to 
whether it is at least as likely as not 
(a 50 percent or higher degree of 
probability) that any hepatitis 
identified on examination is 
etiologically related to the veteran's 
service or any incident therein.  If 
the examiner concludes that the veteran 
has hepatitis which was incurred in 
service, the examiner should state the 
etiological factor leading to the 
hepatitis.  All opinions and 
conclusions expressed must be supported 
by a complete rationale in a report.  
If an opinion can not be expressed 
without resort to speculation, the 
examiner should so indicate.

4.  The RO should, then, readjudicate the 
veteran's claims of entitlement to 
service connection for lumbar disc 
degeneration and hepatitis.  If the 
determination of these claims remain 
unfavorable to the veteran, the RO must 
issue a supplemental statement of the 
case and provide the veteran a reasonable 
period of time in which to respond before 
this case is returned to the Board.

The veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


